Citation Nr: 0709992	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a noncompensable disability rating for hemorrhoids.  The 
Board remanded the claim for additional development in 
December 2003 and July 2006.      


FINDING OF FACT

The veteran's hemorrhoids are characterized as mild and are 
easily treatable with over-the-counter medication.  This 
disability is manifested by occasional bleeding and 
discomfort.  

CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, DC 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran contends that he is entitled to a compensable 
rating for his service-connected hemorrhoids.  

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, 
a noncompensable rating is assigned when there is evidence of 
mild or moderate hemorrhoids.  A 10 percent rating is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.

This case was remanded in December 2003 and July 2006 for the 
purpose of obtaining an additional examination of the 
veteran's hemorrhoids.  The examination was supposed to 
assess the current nature and severity of his hemorrhoids.  
The veteran was given proper notice of the VA examination in 
March 2004.  The veteran, however, did not present for the 
March 2004 examination or April 2005 and September 2006 re-
scheduled examinations.  As a result, the Board does not have 
before it the information which it had sought upon remand, 
and must come to a determination on the basis of information 
already included in the record.  See 38 C.F.R. § 3.655 
(2006).  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  The applicable case law 
provides that, "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In a February 2001 medical report, the veteran complained of 
a small amount of rectal bleeding that had present for two 
days.  He denied any pain associated with the bleeding.  
Examination revealed internal hemorrhoids with positive 
hemoccult testing.  The veteran was diagnosed with rectal 
bleeding due to hemorrhoids.  An April 2002 medical report 
showed the veteran being treated for rectal bleeding.  He was 
found to have anal fissure and prescribed to take a sitz bath 
two to three times daily.  

On VA examination in September 2001, the veteran reported 
that he experienced occasional pain and bleeding when his 
hemorrhoids were out and bothering him.  He treated his 
hemorrhoids with over-the-counter suppositories and stool 
softeners.  There was no colostomy or evidence of fecal 
leakage nor were there signs of anemia or fissures.  Physical 
examination revealed no externally visible hemorrhoids and no 
active bleeding.  Visual examination of the anus showed only 
one hemorrhoidal tag.  No external hemorrhoids were found, 
and there were no thrombosed internal hemorrhoids by 
palpation.  The diagnosis was recurrent external hemorrhoids 
by history.  

Clinical records do not demonstrate that the veteran has been 
treated for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  Additionally, there is no 
suggestion in the evidence of record that the veteran has 
become anemic due to persistent hemorrhoidal bleeding.  The 
medical evidence shows that the veteran has recurrent mild 
hemorrhoids with periodic bleeding, discomfort, and pain.  
Accordingly, he is not entitled to an increased rating for 
his hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336.  

The Board notes that the veteran has claimed that his 
hemorrhoid disability has caused him to be unable to work 
full-time.  An extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).

In this case, There is no evidence that his hemorrhoid 
disability is in any way clinically unusual or results in any 
marked interference with employment.  Additionally, there 
also is no evidence of hospitalization for hemorrhoids in the 
recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for consideration of an extraschedular 
evaluation is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001 and March 2005; 
a rating decision in November 2001; a statement of the case 
in June 2002; and a supplemental statement of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  VA attempted to obtain an additional 
medical examination several times, but the veteran failed to 
report.  Thus, the Board finds that VA has satisfied the 
notice and duty to assist provisions of the law.


ORDER

A compensable rating for a hemorrhoid disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


